Case 6:20-cv-01962-GKS-GJK Document 7 Filed 11/19/20 Page 1 of 2 PagelD 30

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
MARVIN ANTONIO SUTTON, JR.,

Plaintiff,
v. Case No. 6:20-cv-1962-Orl-18GJK

UNITED STATES SOCIAL
SECURITY ADMINISTRATION,

Defendant.

 

ORDER

THIS CAUSE came for consideration on Defendant United States Social Security
Administration’s (“Defendant”) Notice of Removal (Doc. 1) that was filed after Plaintiff Marvin
Antonio Sutton, Jr. (“Plaintiff”) filed a “Statement of Claim” against Defendant in the County Court
of the Seventh Judicial Circuit in and for Volusia County, Florida. (See Doc. 1-1 at 5-7.) On October
26, 2020, the United States Magistrate Judge entered a Report and Recommendation (the “Report
and Recommendation”) (Doc. 6) recommending that Plaintiff's case be dismissed without prejudice.
Having reviewed the Report and Recommendation (Doc. 6), and there being no timely objections
filed, it is hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Gregory J. Kelly’s Report and Recommendation (Doc.
6) is APPROVED and ADOPTED and is made part of this Order for all purposes, including
appellate review.

2, Plaintiff Marvin Antonio Sutton, Jr.’s Statement of Claim (Doc. 1-1 at 5-7) is

DISMISSED without prejudice.
Case 6:20-cv-01962-GKS-GJK Document 7 Filed 11/19/20 Page 2 of 2 PagelD 31

3. Plaintiff Marvin Antonio Sutton, Jr. is GRANTED leave to file an amended complaint
within 21 days of the date of this Order. Failure to file an amended complaint within the time

permitted will result in dismissal of the case without further notice.

DONE and ORDERED in Orlando, Florida on this | day of November, 2020.

(\, {

G. KENDALL SHARP v
SENIOR UNITED STATES DISTRICT JUDGE

 

Copies furnished to:

Counsel of Record
Unrepresented Party
